Citation Nr: 0505948	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $9,321.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 decision by the 
Louisville, Kentucky RO's Committee on Waivers and 
Compromises (Committee).  

In September 2003, a hearing before the undersigned was held 
at the Louisville RO (i.e. a Travel Board hearing).  A 
transcript of this hearing is of record.

During the September 2003 travel Board hearing, the veteran 
raised claims for service connection for type II diabetes, 
coronary artery disease, tinnitus and hearing loss 
disability.  Because these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.

Finally, the Board notes that, apparently, in a January 2004 
"decision", the Committee granted the veteran's claim of 
entitlement to waiver of recovery of this overpayment in the 
amount of $9,321.  A faxed copy was received by the Board in 
early February 2005.  The Board notes that the appeal with 
respect to this claim had been certified to the Board in 
August 2003, and this claim was docketed at the Board a few 
weeks after the September 2003 Travel Board hearing.  The 
Committee therefore no longer had jurisdiction over this 
claim.  For whatever reason, however, it was readjudicated by 
the same Committee member who denied the claim in the 
appealed October 2002 decision.  In fact, this member noted, 
in the "decision", that "the claims folder is at the Board 
. . . and there are no documents as to when this overpayment 
was created."  

That being said, the Board will proceed on a de novo review 
of the claim.  




FINDINGS OF FACT

1.  Effective August 29, 2000, the RO awarded the veteran 
nonservice-connected pension benefits on the basis that his 
countable income did not exceed the maximum annual limit.

2.  In a February 2001 award letter issued with attached VA 
Form 21-8768, the RO informed the veteran that pension was an 
income based program and that any changes in income or net 
worth must be promptly reported to VA and that all income 
from all sources must be reported.

3.  In January 2002, the RO learned that the veteran had 
received income that raised his countable income above the 
maximum annual rate.

4.  In July 2002, the RO notified the veteran that his 
nonservice-connected pension benefits were retroactively 
terminated, creating the overpayment at issue.

5.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran. 

6.  The veteran was at fault in the creation of the 
overpayment.

7.  The veteran's sole source of income is retirement income, 
and he has a significant amount of debt; it may cause undue 
hardship to require repayment of the overpayment of VA 
pension benefits.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of nonservice-connected 
pension benefits, in the calculated amount of $9,321, would 
be against equity and good conscience and, therefore, may be 
waived.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  The 
VCAA made several amendments to the laws governing certain VA 
claims, to include redefining VA's duty-to-assist and 
notification obligations.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  

However, these changes are not applicable to claims such as 
the one here at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Regarding any pre-VCAA duties to assist and notify, the Board 
points out that the RO has explained to the veteran the bases 
for denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.  

II.  Factual Background

The veteran had active service from February 1967 to February 
1969.

In August 2000, the veteran submitted VA Form 21-526, 
Veteran's Application for Compensation or Pension.  He did 
not fill out the sections pertaining to compensation for 
service-connected disability; however, he did fill out the 
section of the application pertaining a claim for nonservice-
connected pension.  He reported his total monthly income, 
received and expected from all sources, as "none."  

By rating decision dated in November 2000, the RO awarded the 
veteran nonservice-connected pension benefit, effective 
August 29, 2000.  In a February 2001 award letter, the RO 
notified the veteran that his pension award was based on his 
total income of $0, including $0 in retirement income.  
Attached to the February 2001 notification letter was a copy 
of VA Form 21-8768, Disability Pension Award Attachment, 
which informed the veteran that that he was to promptly 
notify VA of "any change in [his] income or net worth."  The 
form also advised the veteran: "IMPORTANT - WHEN REPORTING 
INCOME, THE TOTAL AMOUNT AND SOURCE OF ALL INCOME RECEIVED 
SHOULD BE REPORTED.  WE WILL EXCLUDE ANY AMOUNT WHICH DOES 
NOT COUNT." 

In an Improved Pension Eligibility Verification Report (EVR) 
received by the RO in January 2002, the veteran indicated 
that he was not married and had no dependents.  He indicated 
that he received retirement income of $1,370.  He indicated 
that this income had not changed during the past 12 months.  
The veteran also indicated that he had no cash, bank 
accounts, real property, or other assets.

In a statement received by the RO in January 2002, the 
veteran reported gross monthly retirement income of $1,370 
(life insurance benefits of $213.05 and a supplemental 
allowance of $1,156.95).  He reported that after deductions 
for taxes and health insurance, his net monthly retirement 
income was $1,267.63.  The veteran maintained that this was 
"not wages."  In addition, the veteran stated that he had 
submitted a check stub from this retirement income to the RO; 
he did not indicate the date on which he submitted this 
information.

In May 2002, the VA pension center in Milwaukee, Wisconsin, 
received a copy of the veteran's January 2002 EVR from the 
RO.

In July 2002, the Milwaukee VA pension center informed the 
veteran that his pension benefits had been retroactively 
terminated.  This action resulted in the creation of the 
overpayment at issue.  

In August 2002, the RO received the veteran's request for 
waiver of recovery of the indebtedness charged.  The veteran 
also submitted a Financial Status Report (FSR), which shows 
total monthly income of $1,220 in retirement pay.  The report 
also shows total monthly expenses of $903, including: $150 
for food; $209 for utilities and heat; $50 for car insurance; 
$50 for health insurance; and $444 for monthly payments on 
installment contracts.  He reported total assets of 
$55,527.80, including: $207 in the bank; $20 in hand; a 1992 
Dodge Dakota worth $1,800; real estate worth $40,000; 
furniture worth $6,000; a tractor worth $3,000; and a 
lawnmower and tools worth $4,500.  He reported debts of 
$25,437, including $7,837.79 with Fort Knox Federal Credit 
Union and $17,600 with his mother.  

By decision dated in October 2002, the Committee denied the 
veteran's claim for waiver of recovery of an overpayment of 
pension benefits in the amount of $9,321 on the basis that 
recovery of the debt would not be against equity and good 
conscience.  According to the Committee, the veteran had been 
awarded VA pension benefits based on no reported income, 
when, in fact, the veteran had been and continued to be in 
receipt of retirement income.

During a September 2003 travel Board hearing, the veteran's 
representative maintained that the veteran originally 
intended to file a claim for disability compensation, not 
pension.  However, he is hard of hearing and misunderstood 
the RO personnel when he applied for VA benefits in 2000.  He 
assumed he was awarded VA disability compensation benefits 
and not pension benefits.  The veteran's representative also 
maintained that the veteran submitted income information (in 
the form of a "pay stub") to the RO prior to the date of 
the pension award.  The veteran testified that he was 
currently in receipt of monthly retirement income of $1,170.  
He further testified that he was in debt for about $25,000

III.  Analysis

The Board notes that, pursuant to 38 U.S.C.A. § 5302(c) (West 
2002), a finding of fraud, misrepresentation, or bad faith 
precludes a grant of a waiver of recovery of the overpayment.  
The RO concluded that the facts in this case do not show the 
presence of any of the preceding factors and the Board 
accepts that conclusion.  As a result, the Board's decision 
on appeal will be limited to the determination of whether 
waiver of recovery of pension benefits is warranted on the 
basis of equity and good conscience.

The RO has denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. § 1.963(a) (2004).  The standard of "Equity and Good 
Conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

In the case at hand, by rating decision dated in November 
2000, the veteran was awarded nonservice-connected pension 
benefits, effective August 29, 2000.  The amount of the 
veteran's pension award was based on the information he 
provided in an August 2000 VA Form 21-526.  The veteran 
reported that he had no income from any source, and no net 
worth, including real estate and bank deposits.  The Board 
points out that attached to the February 2001 award letter 
was a copy of VA Form 21-8768, which informed the veteran to 
promptly notify VA of any change in his income or net worth.  
Even if, as his representative contends, the veteran thought 
he had applied for and been awarded VA compensation benefits, 
the February 2001 letter would have alerted him that he had 
been awarded VA pension, an income based program.  As such, 
the Board is of the opinion that the veteran knew or should 
have known that he was to report his retirement income.  
Nevertheless, he did not.  In light of these facts, the Board 
finds that the veteran was at fault in the creation of the 
overpayment.  

(Parenthetically, the Board notes that even though the 
veteran maintains that he submitted a pay stub to the RO with 
his application for benefits, there is no evidence of this in 
the file.)

In addition, the Board must consider whether recovery of the 
debt would result in undue financial hardship to the veteran.  
Applicable regulation provides that consideration should be 
given to whether collection of the indebtedness would deprive 
the debtor of life's basic necessities.  See 38 C.F.R. § 
1.965(a).  In this case, an August 2002 FSR notes that the 
veteran reported monthly income of $1,220 and monthly 
expenses of $903; his net monthly income exceeded his net 
monthly expenses by $317.  His debts consisted of loans with 
a balance of $25,437.  While the Board notes that the 
Government is entitled to the same consideration as other 
creditors or potential creditors, the Board also recognizes 
that he is now on a fixed income (retirement).  The Board 
thus is of the opinion that collection of the debt may cause 
undue financial hardship to the veteran. 

The Board points out that the veteran has not contended, and 
the evidence does not show, that he had relinquished a 
valuable right or incurred a legal obligation in reliance on 
his VA benefits.

The Board also finds that recovery of the overpayment would 
not defeat the purpose of the VA improved pension program, 
which is intended to provide financial support to disabled 
veterans, is based on a calculation of all countable income, 
and requires complete disclosure from the pension recipients.

In the Board's judgment, however, the circumstances in this 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's right to collect the debt 
charged to him.  Accordingly, the Board concludes that 
recovery of the overpayment would be against equity and good 
conscience.  Waiver of recovery of the overpayment of 
improved pension benefits in the amount of $5,656, is in 
order. 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2004). 

Under these circumstances, the Board finds that recovery of 
the overpayment of benefits would not be against equity and 
good conscience.  As such, the claim on appeal must be 
denied.   


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the calculated amount of $9,321 is 
granted.   



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


